Citation Nr: 1022855	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-16 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed lung disorder 
to include a paralyzed right hemidiaphragm and chronic 
obstructive pulmonary disease due to asbestos exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to July 
1954.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the RO.  

The Veteran had appealed the issue of service connection for 
hearing loss.  This issue was granted in May 2008 and a 10 
percent rating was assigned from August 31, 2006.  

The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in April 2010.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings referable to a lung disorder in service or for many 
years thereafter.  

2.  The Veteran has presented credible assertions sufficient 
to establish his exposure to significant levels of asbestos 
during his active service aboard ship during the Korean 
conflict.  

3.  The currently demonstrated lung changes manifested left 
pleural plaques and right upper lobe fibrosis are shown to be 
reflective of other pathology that as likely as not are 
causally can be linked to the Veteran's documented asbestos 
exposure during service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
pulmonary disability manifested by left pleural plaques and 
right upper lobe fibrosis is due to disease or injury that 
was incurred in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
October 2006, prior to the initial adjudication of the claim.  

The letter notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective dates in the October 2006 letter.   

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Thus, there is no prejudice to the Veteran in the 
Board's considering this case on its merits.  Therefore, the 
Board finds the duty to notify provisions of VCAA have been 
fulfilled, and any defective notice is nonprejudicial to the 
Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  

The private records from Dr. P. and T.M. Hospital were 
obtained and associated with the claims folder.  VA treatment 
records dated in 2008 were obtained and associated with the 
claims folder.  At the hearing before the Board in April 
2010, the Veteran stated that he had been recently treated by 
Dr. P.  

The Board finds that these records are not relevant because 
such evidence is duplicative because Dr. P. did not relate 
the lung disorder to asbestos exposure.  As noted, the 
treatment records from Dr. P. are associated with the claims 
file.  Any additional records would not establish a medical 
nexus.  Thus, further action in remanding this case back to 
the RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

There is no identified relevant evidence that has not been 
obtained for review.  A VA examination was performed in 2007 
in order to obtain medical evidence as to the nature and 
etiology of the claimed lung disorder.      

No further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
is stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

The Veteran asserts that his current lung disease is due to 
the asbestos exposure in service.  He reliably reports being 
exposed while serving aboard ship from February 1953 to June 
1954 when all the pipes throughout the ship were wrapped in 
asbestos and there was asbestos in the boiler room where he 
worked.  See the October 2006 statement and the Veteran's 
testimony at the hearings before the RO and Board in February 
2009 and April 2010.  

Thus, the Board finds that the Veteran has provided credible 
statements sufficient to show that he was exposed to asbestos 
during his duties in service.     

There is competent evidence of a current diagnosis of 
paralyzed right hemidiaphragm.  See the April 2007 VA 
examination report.  An April 2007 pulmonary function test 
results also showed findings of moderate obstruction and 
restriction.  

On review of the entire record, the Board finds no notation 
of respiratory complaints or findings during service.  
Neither the induction examination in January 1952, an August 
1952 examination, nor a July 1954 separation examination 
showed a respiratory disorder.  An examination of the chest 
and lungs was normal.  The chest x-ray examination in January 
1952, June 1952, September 1952, and July 1954 were all 
reported to be negative.  

The Veteran checked "no" on the report of medical history 
when asked if he had asthma, shortness of breath, pain or 
pressure in chest, or chronic cough.  

Pertinently, the August 1952 examination report did note that 
the Veteran had a history of aspiration of pleural fluid in 
treatment of pneumonia at the age of 5.   

The medical evidence establishes that chronic lung disease 
was actually diagnosed in the 1990's, many years after 
service separation.  

An October 1996 pulmonary function test report indicates that 
the Veteran was tested due to symptoms of shortness of 
breath.  The impression was that of moderate obstructive and 
restrictive ventilator impairment with reduced breathing 
reserve.  

An October 1996 bronchoscopy report indicates that the 
Veteran had shortness of breath for three weeks.  The 
impression was that of right diaphragm paralysis with 
compression and twisted right lower lobe bronchus.    

A September 1998 chest x-ray examination report showed that 
the Veteran's right hemidiaphragm was elevated with a history 
of diaphragmatic paralysis.  It was noted that there was no 
active disease.  

A January 2005 pulmonary function test report indicated that 
the Veteran had severe obstructive and restrictive 
impairment.  The reviewing physician compared the results to 
the 1996 test findings and opined that they were similar to 
age-related decline.  

A January 2005 chest x-ray report indicated that there was a 
strandy opacity seen in the right lung which might be due to 
atelectasis or fibrosis with minimal right pleural effusion 
or pleural reaction.  A VA treatment record dated in June 
2008 showed a diagnosis of chronic obstructive pulmonary 
disease.     

The Veteran has not identified any treatment for a 
respiratory disorder before 1996.  He reported that his 
symptoms began in approximately 1988.  See the RO hearing 
transcript.  The Board notes that this lengthy period with no 
evidence of pertinent diagnosis or treatment weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Moreover, the Board finds that the Veteran has not provided 
credible lay assertion that would be sufficient to establish 
a continuity of symptomatology since service.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495- 98 
(1997).  

The medical evidence establishes that the lung symptoms were 
not present in service or for many years thereafter.  The 
Veteran reported that his symptoms did not begin until 1988.  

The Veteran relates that the current lung pathology to his 
exposure to asbestos in service.  The Veteran is competent to 
report that he had exposure to a substance so long as the 
substance is observable and the Veteran is capable of 
observing it.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).    

However, there is no evidence that the Veteran has medical 
expertise to render a medical opinion that such exposure to 
asbestos caused the currently identified chronic obstructive 
pulmonary disease or paralyzed right hemidiaphragm.   

The Veteran's own lay assertions that the lung disorder is 
medically related to exposure to asbestos in service may be 
afforded no probative weight in the absence of evidence that 
the Veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

There is no evidence which establishes that the Veteran has 
medical expertise.  Lay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

The Veteran in this regard has submitted no competent 
evidence to support his lay assertions for the purpose of 
linking the claimed lung disease to any event or incident of 
his service.  

Moreover, there is competent evidence that establishes that 
the paralyzed right hemidiaphragm is not due to claimed 
asbestos exposure.  

An April 2007 VA examination report shows that the VA 
examiner, who reviewed the claims folder, considered the 
reported medical history, and examined the Veteran, opined 
that the etiology of the paralyzed right hemidiaphragm was 
related to injury to the C3, C4 and C5 nerve roots.  

The VA examiner stated that it was at least as likely as not 
that the elevated right hemidiaphragm was related to a 
traumatic fall from a truck with either a phrenic nerve 
paralysis or a rupture of the diaphragm in 1990.  The report 
notes that the Veteran reported falling from a truck as a 
delivery man and sustaining injuries to the lumbar spine and 
neck due to the fall.  

The examiner stated that the elevated right hemidiaphragm was 
not caused by, secondary to, or aggravated by any asbestos 
exposure in the Navy.  The examiner further stated that the 
asbestosis effects on the diaphragm were calcification of 
pleural plaques, which the Veteran did not have.  

Significantly, the May 2007 report indicated that a CT scan 
of the chest was not conclusive for the asbestosis.  The CT 
scan report shows findings of non-calcified pleural plaques 
in the left lung.  There were areas of linear fibrosis or 
discoid atelectasis in the right upper and middle lobes with 
compressive atelectasis in the right lower lobe above the 
elevated right hemidiaphragm.    

A June 2008 VA treatment record noted that the Veteran 
reported having chronic obstructive pulmonary disease due to 
asbestos.  However, the Court of Appeals for Veterans Claims 
(Court) has determined that history which the Veteran 
provides does not transform that history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  Id.  

Thus, the June 2008 VA treatment record is not competent 
evidence sufficient to establish a nexus between the claimed 
chronic obstructive pulmonary disease and asbestos exposure 
during service.  

Accordingly, in weighing the evidence, the Board finds that 
preponderance of the evidence is against the claim to the 
extent that the current chronic obstructive pulmonary disease 
or paralyzed right hemidiaphragm are not due to an event or 
incident of the Veteran active service.  

However, the CT scan performed in May 2007 revealed the 
presence of left lung changes manifested by pleural plaques 
and upper lobe fibrosis on the right suggestive of  other 
pathology that has not been identified as being inconsistent 
with findings of pulmonary asbestosis.  

The pulmonary function testing in October 1996 revealed 
moderate obstructive and restrictive ventilatory impairment 
but did not relate the findings to specific disease process.  

Accordingly, given the credible assertions of having 
significant asbestos exposure incident to his duties in 
service, the Board finds the evidence to be in relative 
equipoise in showing that the current lung findings of left 
pleural plaques and right upper lobe fibrosis as likely as 
not are due to that established causative event during 
service.   

In resolving all reasonable doubt in the Veteran's favor, 
service connection for pulmonary disease manifested by left 
lung pleural plaques and right upper lobe fibrosis is 
warranted.  



ORDER

Service connection for pulmonary disease manifested by left 
lung pleural plaques and upper lobe fibrosis of the right 
lung claimed as due to asbestos exposure is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


